Citation Nr: 1415866	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-11 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the lumbosacral spine.

3.  Entitlement to an effective date earlier than October 10, 2007, for the grant of service connection for degenerative joint disease of the lumbosacral spine.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2009, the RO awarded the Veteran an increased 20 percent rating for his degenerative joint disease of the lumbosacral spine, effective October 10, 2007.  As that award does not represent a full grant of the benefit sought, the claim for an increased rating remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In August 2013, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A copy of the transcript has been associated with the Veteran's claims file.  At the time of the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304. 

Additionally, as the Veteran has asserted that he is unemployable due to his low back disability, entitlement to a TDIU has been raised as part of the claim for a higher rating for degenerative joint disease of the lumbosacral spine.  Therefore, this issue is also under the Board's jurisdiction.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues of entitlement to an increased rating for degenerative joint disease of the lumbosacral spine and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset during active service.

2.  A claim for service connection for a low back disability was finally denied by the RO in a June 1986 rating decision.

3.  An application to reopen a claim for service connection for a low back disability was received by VA on October 10, 2007.

4.  There were no pending claims for service connection for a low back disability, formal or informal, at the time of receipt of the Veteran's application to reopen his low back service connection claim on October 10, 2007.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an effective date earlier than October 10, 2007, for the grant of service connection for degenerative joint disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 5101, 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Regarding the service connection claim, the Board grants entitlement to service connection for tinnitus, which represents a complete grant of that benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Regarding the earlier effective date claim, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal 

interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).
The Veteran seeks service connection for tinnitus, which he contends is the result of his exposure to noise from aircraft while stationed at Goodfellow Air Force Base and artillery fire during weapons training during his active duty period of service.  

The Veteran's separation form DD-214 confirms his assignment to Goodfellow Air Force Base.  Given the inherent nature of an Air Force base, the Board finds it likely that he was exposed to some degree of noise from aircraft.

The Veteran's service treatment records are devoid of reference to, complaint of, or treatment for, tinnitus.  The Veteran, however, is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  In this regard, a December 2007 post-service VA audiological treatment note and a February 2009 VA examination report document the Veteran's complaints of tinnitus that began during military service.

There are no medical opinions in this case.  A February 2009 VA examiner diagnosed tinnitus but failed to provide an etiological opinion.  Nevertheless, the Veteran has provided competent lay testimony that he has experienced tinnitus since being in the military.  Moreover, in the absence of evidence that contradicts his assertions, his reports are considered credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence).

Lay evidence can be competent and sufficient evidence to establish etiology if the layperson is competent to identify the medical condition and lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this case, under Charles, the Veteran is competent to identify the medical condition of 

tinnitus and his lay testimony describes ringing in the ears in service that supports the later diagnosis by the VA examiner.  The Board thus finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between service and tinnitus.

Resolving doubt in favor of the Veteran, as the only competent and credible evidence of record establishes that the Veteran's current tinnitus began during service, service connection for tinnitus is warranted and the claim is granted.  38 U.S.C.A. §§ 1154(a), 5107(b); 38 C.F.R. §§ 3.102, 3.303(a). 
  
Earlier Effective Date

The Veteran contends in various written statements dated from 2008 to 2012 and in August 2013 testimony before the Board, that an earlier effective date is warranted for his low back disability because he never received a 1986 rating decision that denied an earlier claim for service connection for that disability, or alternatively, because he filed a claim around 1994 that was not acknowledged by VA, and that those claims therefore remained pending.  In support of his latter assertion, he submitted copies of documents dated in December 1994 pertaining to a request by a service organization on the Veteran's behalf for his service personnel and medical records for purposes of "employment and personal files."

The Board finds that the Veteran's contentions are without merit and that an effective date earlier than October 10, 2007, is not warranted for service connection for a low back disability.

The record shows that a June 1986 rating decision that denied service connection for a low back disability was sent to the Veteran at his then-address of record, which, notably, is the same address provided by the Veteran himself just six months earlier on his initial January 1986 application for VA benefits.  There is no indication that the decision was returned to VA as undeliverable.  To the extent that the Veteran alleges that he did not receive the decision because his residence at that time "was not stable, and [he] was moving around quite often," it is the Veteran 

who bears the responsibility of informing VA as to his current address.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the 1986 rating decision was mailed to the Veteran at his then-address of record and was not returned as undeliverable, the Board concludes that the duty to assist the Veteran by notifying him of the denial of service connection for a low back disability in 1986 was satisfied.  The Veteran neither appealed that decision, nor did he submit new and material evidence within one year, and the 1986 rating decision became final.  38 C.F.R. § 20.302.

The next communication from the Veteran is a statement received on October 10, 2007, statement in which he requests that his "back injury" service connection claim be "reevaluated."  Thus, October 10, 2007, is the earliest date of his claim.

While the Veteran has submitted copies of documents dated in 1994 in support of his assertion that he filed an earlier application to reopen his low back claim, the Board notes that no such documents appear in his claims file between 1986 and 2007, and there is no VA date stamp on any of the copies provided to establish that they were received by VA.  Nor do the documents appear to relate to any VA back disability claim.  On the contrary, they clearly evidence a request for service records for employment purposes and personal use, and are also accompanied by information relating to an application for a review of discharge.  They do not mention any back disability.  Thus, the Board concludes that the 1994 documents were not received by VA and do not pertain to a prior claim for low back disability benefits.  Based on the foregoing, the Board finds that the Veteran's contentions regarding an earlier low back claim filed in the 1990s to lack credibility.  

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on October 10, 2007.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Because the Veteran's low back disability had its onset in service, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the day following service or the date he filed his original claim because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for a low back disability.


ORDER

Service connection for tinnitus is granted.

An effective date earlier than October 10, 2007, for the grant of service connection for degenerative joint disease of the lumbosacral spine, is denied.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims for an increased initial rating for his low back disability and a TDIU.

During his August 2013 Travel Board hearing, the Veteran testified that he receives current treatment for his low back disability at "Fort Riley in San Francisco."  However, no treatment notes from any provider in San Francisco or from Fort Riley (which is located in Kansas) have been obtained.  Nor have any VA treatment 


notes dated after June 2008 pertaining to the low back.  Thus, remand is necessary to obtain any outstanding treatment records.  

The Board also notes that the record raises the possibility of an outstanding VA spine examination report.  In a May 2013 statement, the Veteran's service representative references an August 2012 VA spine examination, and the Veteran testified in August 2013 that he had a spine examination, "maybe a year to two years ago."  However, the most recent VA spine examination report of record is dated in June 2010; neither the Veteran's paper claims file nor his electronic claims files contain any VA examination report dated after June 2010.  Nor is there any reference to a VA spine examination other than the June 2010 examination in the evidence section of a November 2012 supplemental statement of the case.  Nevertheless, given the statements of the Veteran and his representative, clarification is needed as to whether the Veteran has been afforded a VA spine examination since June 2010.  If so, the examination report should be associated with the claims file. 

Next, as the Veteran's claim is being remanded for other reasons, and given that there are no intercurrent treatment notes upon which to assess the severity of the Veteran's low back disability since his June 2010 examination nearly four years ago, the Board finds that a new examination is necessary in order to fully and fairly evaluate the Veteran's claim for an increased initial rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Further, as the Veteran has alleged an inability to work due to his low back disability, an opinion should be obtained as to whether the Veteran is rendered unemployable due to his service-connected low back disability.




Finally, the Board observes that the Veteran has not been provided VCAA-compliant notice as to his inferred claim for a TDIU. This should be accomplished upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence and information necessary to establish entitlement to a TDIU. 

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all non-VA health care providers who have treated him for his low back disorder since October 2007.  Additionally, request copies of any VA treatment records for the Veteran from October 2007 to the present.  

All requests and responses, including negative responses, should be documented, and all records received should be associated with the claims file.  Requests should continue until a determination is made that the records do not exist or further efforts would be futile.  The Veteran should be notified of any records that cannot be obtained after appropriate efforts and allowed an opportunity to provide the missing records.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and severity of his service-connected lumbar spine disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the Virtual VA or VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

Following a review of the record and examination of the Veteran, the examiner is requested to address the following:

a.  Provide specific findings as to the range of motion of the lumbar spine.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends, as well as the functional effect of such pain on the Veteran's range of motion.  The examiner should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's lumbar spine disability.  The examiner should also state whether there is any abnormality of the spine, including evidence of arthritis or ankylosis.

b.  Document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

c.  If any neurologic symptoms are found to be associated with the lumbar spine disability, please identify the specific nerve(s) involved, together with the degree of paralysis caused by the disability and functional impact on the Veteran's daily activities.

d.  Provide an opinion regarding the functional impact of the Veteran's lumbar spine disability on his employability.  Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to the effects of any nonservice-connected disabilities.  All lay and medical evidence should be considered.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed to determine the rating to be assigned for the Veteran's lumbar spine disability, and whether a TDIU is warranted.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


